DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on February 17, 2022.
Claims 2-5, 10, 12 and 19-21 have been cancelled.
Claims 30-32 have been added.
Claims 1, 6-9, 11, 13-18 and 22-32 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On line 1 of claim 32, the phrase “claim 32” has been deleted and replaced with the phrase “claim 31” in order to place claim 32 in proper dependent form, depending from claim 31.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The fin for a water sports board as claimed is not shown or suggested in the prior art because of the use of a fin that includes an insert accessory with a receiver and microcontroller that is in wireless communication with a remote controller, or an insert accessory with an accessory portion disposed at a distal end, or an insert accessory that is removably connectable to a connector section of a fin body, where said connector section is defined as an aperture that is formed as a cavity that extends between widthwise ends of said fin body.
The prior art as disclosed by Fry (US 10,266,239) shows the use of a fin for a water sports board that is comprised of a fin body with a connector section that defines a cavity and an aperture that extends lengthwise through said fin body, and an insert accessory in the form of an electric motor and a propeller which is removably connectable with said connector section of said fin body.  Said insert accessory includes an accessory portion or motor that extends from said connector section at a front portion of said fin body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/LARS A OLSON/Primary Examiner, Art Unit 3617